DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/07/2021 has been entered.
This allowance is based on RCE filed on 4/07/2021. Claims 1, 10 and 19 are amended. No claims are added or cancelled. Claims 1-5, 7-14, 16-19 and 21-27 are presented for examination.
 
Reason For Allowance
The following is a statement of reason for the indication of allowable subject matter: 
In the response filed on 4/07/2021, the applicant amended independent claims 1, 10 and 19 to incorporate features which are indicated to be allowable. 
The cited prior arts do not teach or fairly suggest the following limitations:
“applying the first set of features as input to a general model corresponding to the topic to generate a predicted output, wherein the predicted output represents a likelihood of the viewing user interacting with the content item;
“applying the second set of features as input to a residual model corresponding to the sub-topic of the topic to generate a predicted residual value, wherein the predicted residual value is configured to adjust the predicted output of the general model based on the one or more features in the second set of features that are specific to the sub-topic;”
“applying a second set of features of the training example as input to a residual model corresponding to a sub-topic of the topic to generate a predicted residual value, wherein one or 
and determining a residual error by comparing the predicted residual value associated with the training example to the determined residual value associated with the training example, the residual error backpropagated to minimize the residual error.”
Among the closest prior art of the record:
Cora et al. (U.S. 2018/0225370 A1) teaches applying features for training a model for selecting content items of interest to users and computing a likelihood the user will have an interest in a content item based on preferences or interactions.
Takezawa et al. (U.S. 2005/0096759 A1) teaches a prediction method that combines multiple prediction models to include a residual-difference prediction model created by applying the residual difference and the models may be neural networks. However, Takezawa does not teach wherein the predicted residual value configured to adjust the predicted output of the general model based on the features in the second set of features specific to the sub-topic, nor does it explicitly teach applying a second set of features of the training example as input to a residual model corresponding to a sub-topic of the topic to generate a predicted residual value
and determining a residual error by comparing the predicted residual value associated with the training example to the determined residual value associated with the training example, the residual error backpropagated to minimize the residual error.
Besides, the cited prior arts do not teach or fairly suggest the above limitations in combination with other limitations in the independent claims respectively.
After a search and a thorough examination of the present application in light of the prior art, claims 1-5, 7-14, 16-19 and 21-27 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Misra et al. (U.S. Patent No. 10,290,040) teaches a category specific neural network for content recommendation and discovering latent features.
Ferdowski et al. (U.S. Patent No. 9,330,357) teaches training a first and second classifying model with a first and second subset of attribute data including category and subcategory data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON W CHEUNG whose telephone number is (571)272-9930.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LWC/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124